Ca
se 3:19-cv-01667-JAG Document 2 Filed 07/12/19 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT

Ws L, FOR of DISTRICT OF PUERTO RICO
q/ bn) Mm f Ay,

OSA ylo “a Je Zz
Plaintiff

CIVILNO. 1Q- <7 ole (TAG)

Je nbt Je ng ve 55 HM ye!

ohm I, ete Os cer en" VERE. Je fous Mtef¢)
0

Oe ON" j rectory oor +e
sre Cay te Lots Abbe va 1/6" agrords Cen a

Avan &ves/ ASO
cyl on“ J Sefendant(s)

aly

 

ee

COMPLAINT
71/2019 Case 3:19-cv-01667-JAG Pocunmn 2 dda Qidei9 Page 2 of 4

| ASK VERY RESPECTFULLY TO THIS HONORABLE FEDERAL COURT TO
PROCEED THIS DEMAND AGAINST THE ABOVE MENTIONED WHO
INTENTIONALLY DISCRIMINATED AGAINST MY PERSON IN VARIOUS
OCCASIONS BEING THE LAST WHEN | DELIVERED THE REQUEST IN
WRITING OF REASONABLE ACCOMMODATION AND REQUESTED THE
CAREER PLACE TO THE WHICH BY LAW | HAVE A RIGHT. ALL THIS
CAUSED ME MENTAL, EMOTIONAL, AND HEALTHY ANGUISHES, THEY
NEVER WANTED TO ACCEPT ME AS A CAREER EMPLOYEE WHEN ONCE
THEY DID IT WITH ALL THE NEW GROUP THAT ENTERED TO WORK
WITH ME IN 2014. IT IS THEN AND LATER THAT THEY LEFT ME OUT, IN
RETALIATION AND IN A CLEAR DISCRIMINATION WHEN | WRITTEN
REQUESTED ON MAY 17, 2017 TO OBTAIN THE CAREER PLACE WHICH |
HAVE A RIGHT AFTER WORKING WITHOUT INTERRUPTION FOR MORE
THAN 2 YEARS AND ACCORDING TO THE LAW OF THE MORE THAN 3
YEARS | WORKED GIVING THE BEST OF ME AND WHERE | ALSO HAD
ACCIDENTS ON SEVERAL OCCASIONS FOR NEGLIGENCE OF THE
ADMINISTRATION IN SOME CASES. IT WAS THEN THAT MRS. CARLA
COLON JORDAN REQUESTED THE LICDA. CARMEN VEGA DE FOUNIER
LEAVING ME OUT OF CRIM LABORALLY EVEN WHEN THERE WAS A
GROUP OF ADDITIONAL EMPLOYEES WHO CAME MORE THAN A YEAR
AFTER ME AND THOSE WHO CURRENTLY CONTINUE WORKING IN
THAT AGENCY. | WAS CALLED TO THE OFFICE AND WITH A SMILING
EXPRESSION FROM THE PERSON | RECEIVED A LETTER BY MRS CARLA
COLON JORDAN WHO FOR THAT TIME WAS THE MANAGER OF THE
SAN JUAN GUAYNABO REGION, SUCH LETTER WAS DATED FROM MAY
24, 2017 IN CLEAR DISCRIMINATION AND RETALIATION FROM THE
LETTER | DELIVERED THE DAY MAY 17, 2017. IN SUCH LETTER THAT |
RECEIVED INDICATED TO ME THAT | WOULD BE OUT AND THAT MY
LABOR STATUS WOULD NOT BE RENEWED EFFECTIVE ON JULY 1, 2017.
*| HALAND M ROSARIO WITH A LOT OF RESPECT | REQUEST | GET PAID
ALL THE MONEY THAT | LEFT TO GET IN THESE MORE THAN 2 YEARS TO
THOSE WHO INDISCRIMINARLY LEFT ME OUT OF THIS EXCELLENCE

https://outtook.office.com/owa/ods06667cpc@ OfficeDepot.com/?offline=disabled&path=/mail/inbox/rp 3
742019 Case 3:19-cv-01667-JAG [)Q WIRE eco GQ behl9 Page 3 of 4

EMPLOYEE AND EXEMPLATE MORE CUSTODIAN FATHER. WITH THIS
AND ALSO INCLUDING THE BONUSES (Christmas) OR INCREASES AND
INSIDES OR INTERESTS THAT IN THEM APPLY AND ALSO THAT | GET
BACK MY OFFICE EMPLOYMENT 1 OUTSTANDING IN THE RECEPTION
OF THE SAN JUAN GUAYNABO REGION TOGETHER WITH THE
REASONABLE ACCOMMODATION (which is very simple and simple and
had already requested in the letter on May 17, 2017) AND THAT THEY
FOLLOW THE RECOMMENDATIONS OF THE CORPORATION OF THE
STATE INSURANCE FUND WHICH THE CRIM AND ITS HIGH PERSON
ALWAYS IGNORED, | ALSO REQUEST THAT | GET TO BE IN THE POSITION
AS A PERMANENT CAREER PLACE TO WHICH BY LAW | HAVE RIGHT,
THAT ALL THE EVALUATIONS THAT WERE MADE TO ME DURING MY
WORK SITUATION BE CORRECTED BECAUSE THOSE ARE ERRONEOUS
OF THEY HAVING ME AS A REGULAR EMPLOYEE WHEN | AM EXCELLENT
IN MY WORK AND THEY ALSO DISCRIMINATE ME EVALUATING ME TO
THE ROOT OF THE ABSENCES THAT ARE COMPLETELY JUSTIFIED IN
PRIORITY BY MY CONDITIONS THAT MANY THEREOF | ACQUIRED
THEM AND THROUGH THE CORRUPTION OF THE INSURANCE FUND OF
THE STATE WHERE | HAD SEVERAL CASES OPENED IN (CT) WHEN THE
CRIM ITS DIRECTOR THE LIC. CARMEN VEGA DE FOUNIER AND
MANAGER CARLA COLON JORDAN THOSE WHO CURRENTLY NO
LONGER POSSESSED THOSE HIGH POSITIONS LEAVED ME WITHOUT
EMPLOYMENT.

DAMAGES, DAMAGES AND ANGUISHES AMONG OTHERS COULD BE
ADDED IF AT ITS TIME A LEGAL REPRESENTATION OF MY PERSON AND
OR THIS COURT SO | WOULD UNDERSTAND IT. THAT | ALSO GET
GUARANTEE THAT THERE WILL BE NO PERSECUTION OR ANY TYPE OF
RETALIATION AGAINST MY PERSON WITH A WARRANTY OF AT LEAST 5
YEARS AND OR THE TIME THAT THIS HONORABLE COURT WOULD
UNDERSTAND IT IF NECESSARY.

| SENT THEM A COPY OF THE MANAGEMENT PERFORMED BY MY
PERSON IN THE FEDERAL WORK DEPARTMENT WHICH GIVES ME THE

https://outlook.office.com/owa/ads06667cpc@OfficeDepot.com/?offline=disabled&path=/mail/inbox/rp 2/3
Case 3:19-cv-01667-JAG Document2 Filed 07/12/19 Page 4 of 4
7/11/2019 Mail - cdsO6667cpc@OfficeDepot.com

OPPORTUNITY TO PRESENT THIS CLAIM BEFORE THIS HONORABLE
FEDERAL COURT, MORE TO LEAVE TO KNOW THAT ALL THE MEDICAL
DELETS OF THE CFSE WERE REQUESTED WHICH BRINGS A PROCESS
AND THEY ARE COMING EVENTUALLY.

| CONSIDER ME A PEOPLE OF PEACE, EMPLOYEE OF EXCELLENCE, HEAD
AND CUSTODY FATHER OF FAMILY THAT ALWAYS HAVE CONTRIBUTED
TO MY COUNTRY, MY WORK AND MY COMMUNITY.

GOD BLESS US ALL.

  

oe aoe.

="

Holood on foo, VA
Cole. Kegoel Cypecks
ASS” OM Def tag pr -ke
SAA Jeenx JO 27S

737 3 AE7IG3

hitps://outlook.office.com/owa/ods06667cpc@OfficeDepot.com/7offline=disabled&path=/mail/inbox/rp 3/3
